266 S.W.3d 334 (2008)
Clarence GESS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90632.
Missouri Court of Appeals, Eastern District, Division Four.
October 14, 2008.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Clarence Gess (Movant) appeals from the denial of a motion to vacate judgment and sentence without an evidentiary hearing under Rule 24.035. The conviction sought to be vacated was for drug trafficking in the second degree, Section 195.223, RSMo 2000,[1] for which Movant was sentenced as a prior and persistent offender to thirteen years imprisonment. On appeal Movant argues the motion court erred in denying his Rule 24.035 motion without an evidentiary hearing because plea counsel was ineffective for failing to investigate: (1) Movant's mental condition at the time of the plea; and (2) defenses of not guilty by reason of insanity and diminished capacity. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 84.16(b)(2); Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.